UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1528


CHAO ZHENG,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    April 7, 2009                  Decided:   May 20, 2009


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yan Wang, New York, New York, for Petitioner.        Gregory G.
Katsas, Assistant Attorney General, William C. Peachey, Matthew
A. Spurlock, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chao Zheng, a native and citizen of China, petitions for

review    of    the   Board        of   Immigration       Appeals’     (“Board”)       order

affirming the immigration judge’s order denying his application

for asylum, withholding of removal, and protection under the

Convention Against Torture.                    Zheng challenges the immigration

judge’s adverse credibility finding, as affirmed by the Board.

For   the    reasons       set     forth   below,      we    deny   the     petition      for

review.

      We will uphold an adverse credibility determination if it

is supported by substantial evidence, see Tewabe v. Gonzales,

446   F.3d     533,   538    (4th       Cir.   2006),       and   reverse    the    Board’s

decision       only   if     the    evidence       “was      so   compelling       that   no

reasonable fact finder could fail to find the requisite fear of

persecution.” Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.

2002) (internal quotations and citations omitted).

      Having reviewed the administrative record and the Board’s

decision,       we    find       that    substantial         evidence       supports      the

immigration judge’s adverse credibility finding, as affirmed by

the Board, and the ruling that Zheng failed to establish past

persecution      or   a     well-founded        fear    of    future    persecution        as

necessary to establish eligibility for asylum.                              See 8 U.S.C.

§ 1158(b)(1)(B)(I), (ii) (2006) (providing that the burden of
                                               2
proof is on the alien to establish eligibility for asylum); 8

C.F.R. § 1208.13(a) (2006) (same).             Because the record does not

compel   a    different    result,     we   will   not   disturb   the   Board’s

denial   of     Zheng’s    application       for   asylum,    withholding     of

removal, and protection under the Convention Against Torture.

     Accordingly, we deny the petition for review.                  We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the    materials    before   the    court   and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                        3